TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00163-CR



                                  Manuel Garcia, Appellant

                                                v.

                                 The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
          NO. 2035397, HONORABLE JIM CORONADO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Manuel Garcia seeks to appeal from a judgment of conviction for possession of

cocaine. The trial court has certified that this is a plea bargain case and Garcia has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 13, 2004

Do Not Publish